Case 1:17-cv-00462-TBD Document 134 Filed 10/09/18 Page 1 of 4 PageID #: 1227




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 BA YER INTELLECTUAL PROPERTY                          )
 GMBH, BA YER AG and                                   )
 JANSSEN PHARMACEUTICALS, INC.,                        )
                                                       )
                       Plaintiffs,                     )
                                                       )
                V.                                     ) C.A. No. 17-462 (RGA)
                                                       ) CONSOLIDATED
 TARO PHARMACEUTICAL INDUSTRIES                        )
 LTD. , et al.,                                        )
                                                       )
                       Defendants.                     )

                          STIPULATION AND          0 0 . ~ ORDER
        This Stipulation is made by and between (1) Bayer Intellectual Property GmbH, Bayer

 AG, and Janssen Pharmaceuticals, Inc. (collectively "Plaintiffs"), and (2) Lupin Limited and

 Lupin Pharmaceuticals, Inc. (collectively "Lupin").

        WHEREAS Plaintiffs filed suit against Lupin in Bayer Intellectual Property GmbH, et al.

 v. Lupin Limited, et al., No. 17-1047-RGA, which was consolidated on November 13, 2017 with

 the above-captioned case (the "Action");

        WHEREAS Plaintiffs and Lupin wish to stay the Action as against Lupin;

        WHEREAS Plaintiffs and Lupin wish for Lupin to be bound by the final judgment in the

 Action; and

        NOW THEREFORE, Plaintiffs and Lupin, by and through their respective undersigned

 counsel in the Action, and subject to the approval of the Court, stipulate and agree as follows:

        1.      The Action will be stayed as between Plaintiffs and Lupin.

        2.      Once this Stipulation and Proposed Order has been approved by the Court, the

 proceedings involving Lupin are stayed until such time as final judgment is entered by this Court
Case 1:17-cv-00462-TBD Document 134 Filed 10/09/18 Page 2 of 4 PageID #: 1228




 following actual litigation on the merits in the Action (i.e., excluding judgment that is entered as

 a result of settlement, consent judgment, stipulated judgment, or other judgment or disposition

 that is not an actual contested decision on the merits in the Action). That is, Lupin will not

 participate in the Action, and as such wi ll not, for example, produce any additional documents,

 participate in or be subject to any depositions, subm it any expert reports, file any pleadings, or

 appear at the trial in the Action.

         3.      If the Action as to all other Defendants is resolved by settlement or any other type

 of stipulated, consent or otherwise agreed final judgment prior to the entry of a final judgment on

 the merits by the Court, the parties agree that the stay of the Action shall be lifted upon the

 request and motion of any party. Further, the parties agree that the stay of the Action may be

 lifted by a showing, by either party, of good cause.

         4.     Lupin agrees to be bound by any final judgment, including any injunction,

 rendered in this Action as to any other Defendant or Defendants, as if the case against Lupin had

 not been stayed. For the avoidance of doubt, this paragraph applies only to Lupin ' s Abbreviated

 New Drug Application ("ANDA") No. 208555 for Rivaroxaban Tablets, 10 mg, 15 mg, and

 20mg.

                a.       Notwithstanding anything herein, any final judgment entered in the Action

                         concerning the issues of wi llful infringement and/or exceptional case

                         under 35 U.S.C. § 285 , or costs under 28 U.S.C. § 1920, or any other

                         decision or ruling on fees or costs, shall not be entered against Plaintiffs or

                         Lupin as it pertains to the Action as against Lupin. Plaintiffs and Lupin

                         agree to waive any claim for attorneys' fees and/or costs against the other.




                                                   2
Case 1:17-cv-00462-TBD Document 134 Filed 10/09/18 Page 3 of 4 PageID #: 1229




        5.      If the Court holds that any Defendant remaining in the Action infringes any of the

 claims of the patent-in-suit, Lupin will be held to infringe those claims as well.            For the

 avoidance of doubt, this paragraph applies only to Lupin ' s ANDA No . 208555 for Rivaroxaban

 Tablets, 10 mg, 15 mg, and 20 mg.

        6.      If a final judgment regarding validity is entered in Plaintiffs ' favor as to any of the

 other Defendants in the Action with respect to the patent-in-suit, final judgment will be entered

 in Plaintiffs' favor against Lupin as well. For the avoidance of doubt, this paragraph applies only

 to Lupin's ANDA No. 208555 for Rivaroxaban Tablets, 10 mg, 15 mg, and 20 mg.

        7.      If a final judgment regarding validity is entered in favor of any of the other

 Defendants in the Action with respect to the patent-in-suit, final judgment will be entered in

 Lupin ' s favor as well.   For the avoidance of doubt, this paragraph applies only to Lupin ' s

 Abbreviated New Drug Application (" ANDA") No. 208555 for Rivaroxaban Tablets, 10 mg,

 15 mg, and 20 mg.

        8.      Lupin and Plaintiffs retain the right to file an appeal from the judgment by the

 District Court in the Action and to challenge on appeal the merits of the Final Judgment.




                                                   3
Case 1:17-cv-00462-TBD Document 134 Filed 10/09/18 Page 4 of 4 PageID #: 1230




 MORRIS, NICHOLS, ARSHT & TUNNELL LLP           DEVLIN LAW FIRM LLC

 /s/ (J)erekJ. Pafinestocft                     /s/ James   <M_,   Lennon

 Jack B. Blumenfeld (#1014)                     James M. Lennon (#4570)
 Rodger D. Smith (#3778)                        1306 North Broom Street, Suite I
 Derek J. Fahnestock (#4 705)                   Wilmington, DE 19806
 1201 North Market Street                       (302) 449-7676
 P.O. Box 1347                                  j lennon@devlinlawfirm.com
 Wilmington, DE 19899
 (302) 658-9200                                 Attorney for Defendants Lupin Limited and
 jblumenfeld@mnat.com                           Lupin Pharmaceuticals, Inc.
 rsmith@mnat.com
 dfahnestock@mnat.com

 Attorneys for Plaintiffs Bayer Intellectual
 Property GmbH, Bayer AG, and Janssen
 Pharmaceuticals, Inc.

 October 5, 2018


                  SO ORDERED this    _2_ day of October, 2018.




                                                4
